 1

 2
                                                                               FILED IN THE
 3                                                                         U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON



 4                                                                    Jan 22, 2020
                                                                          SEAN F. MCAVOY, CLERK

 5                          UNITED STATES DISTRICT COURT

 6                        EASTERN DISTRICT OF WASHINGTON

 7   ALVIN F. 1,                                        No. 1:19-CV-03169-MKD

 8                          Plaintiff,                  ORDER GRANTING
                                                        STIPULATED MOTION FOR
 9   vs.                                                REMAND PURSUANT TO
                                                        SENTENCE FOUR OF 42 U.S.C. §
10   ANDREW M. SAUL,                                    405(g)
     COMMISSIONER OF SOCIAL
11   SECURITY,                                          ECF Nos. 14, 15

12                         Defendant.
              Before the Court is the Stipulated Motion for Remand, ECF No. 15, filed by
13
     Defendant, requesting remand of the above-captioned matter to the Commissioner
14
     for additional administrative proceeding pursuant to sentence four of 42 U.S.C. §
15
     405(g). Attorney D. James Tree represents Plaintiff. Attorney Katherine Watson
16
     represents Defendant. The parties have consented to proceed before a magistrate
17
     judge. ECF No. 8.
18

19   1
         To protect the privacy of plaintiffs in social security cases, the undersigned

20   identifies them by only their first names and the initial of their last names.



     ORDER - 1
 1         After consideration, IT IS HEREBY ORDERED that:

 2         1. The parties’ Stipulated Motion for Remand, ECF No. 15, is GRANTED.

 3         2. The above-captioned case be REVERSED and REMANDED to the

 4   Commissioner of Social Security for further administrative proceeding pursuant to

 5   sentence four of 42 U.S.C. § 405(g).

 6         On remand, the parties stipulate that the ALJ will:

 7         (1) Offer the claimant a new hearing;
           (2) Reevaluate the medical opinion evidence, including the opinions of Drs.
 8             Foster, Harding, Packer, Dalton, and Hurley;
           (3) Continue with the sequential evaluation and, as necessary, reevaluate
 9             Plaintiff’s subjective complaints; and
           (4) Issue a new decision.
10
     ECF No. 15 at 1-2.
11
           3. Judgment shall be entered for PLAINTIFF.
12
           4. Plaintiff’s Motion for Summary Judgment, ECF No. 14, is STRICKEN
13
     AS MOOT.
14
           5. Upon proper presentation, this Court consider Plaintiff’s application for
15
     fees and expenses under the Equal Access to Justice Act, 28 U.S.C. § 2412(d).
16
           The District Court Executive is directed to enter this Order, enter
17
     Judgment, forward copies to counsel, and CLOSE THE FILE.
18
           DATED January 22, 2020.
19                               s/Mary K. Dimke
                                 MARY K. DIMKE
20                   UNITED STATES MAGISTRATE JUDGE



     ORDER - 2
